USCA11 Case: 22-11680    Document: 28-1     Date Filed: 12/16/2022   Page: 1 of 2




                                                [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-11680
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       CLARENCE BRENSON,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                    D.C. Docket No. 2:18-cr-00203-JB-B-1
                          ____________________
USCA11 Case: 22-11680     Document: 28-1     Date Filed: 12/16/2022    Page: 2 of 2




       2                      Opinion of the Court               22-11680


       Before WILSON, NEWSOM, and GRANT, Circuit Judges.
       PER CURIAM:
              Domingo Soto, appointed counsel for Clarence Brenson in
       his appeal from the revocation of his supervised release, has moved
       to withdraw from further representation of the appellant and filed
       a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our
       independent review of the entire record reveals that counsel’s as-
       sessment of the appeal is correct. Because independent examina-
       tion of the entire record reveals no arguable issues of merit, coun-
       sel’s motion to withdraw is GRANTED, and Brenson’s revocation
       and sentence are AFFIRMED.